t c summary opinion united_states tax_court paul w and debbie k colozza petitioners v commissioner of internal revenue respondent docket no 11748-04s filed date paul w colozza pro_se charles m berlau for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether petitioners are entitled to a dependency_exemption deduction under sec_151 for their tax_year for a child of paul w colozza petitioner from a prior marriage some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time their petition was filed petitioners’ legal residence was kansas city missouri petitioner was previously married to janice lee henderson mrs henderson one child was born of that marriage petitioner and mrs henderson were later divorced prior to the year at issue the divorce decree provided that the child’s primary residence was with mrs henderson in the state court in which they were divorced issued a judgment modifying the divorce decree with regard to petitioner’s support obligations for the child that modification as it pertains to the issue before this court provided that father is awarded the tax exemption each year beginning in calendar_year for the child if he makes his ordered child_support both current and arrearage payments for that year and mother shall sign irs form_8332 or any other necessary documents by january of the following year to ensure that father receives the exemption there is no issue or claim that petitioner did not support the child for the year in accordance with the court decree prior to filing his joint federal_income_tax return for with his current spouse petitioner contacted his former spouse to obtain her consent on form_8332 release of claim to exemption for child of divorced or separated parents in order to enable him and his current spouse a petitioner herein to claim the dependency_exemption for the child petitioner’s former spouse refused to sign the form_8332 petitioners accordingly filed their joint_return for and claimed the child as a dependent petitioners attached to their return an unsigned form_8332 and also attached the pertinent page or pages of the court’s decree quoted above regarding petitioner’s entitlement to the dependency_exemption deduction for the child respondent disallowed the claimed dependency_exemption on the ground that petitioners did not establish that they were entitled to the deduction generally the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 2since the issue in this case is legal in nature sec_7491 which in some circumstances shifts the burden_of_proof to respondent is not applicable here sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as in the present case the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the ‘custodial parent’ thus allowing the dependency_exemption to be claimed by the custodial_parent sec_152 to decide who has custody sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect since petitioner’s divorce decree declares that the primary residence of the child was with the former spouse she is considered the child’s custodial_parent under sec_152 petitioner as the noncustodial_parent is allowed to claim a child as a dependent only if one of three statutory exceptions is met under these exceptions the noncustodial_parent is treated as providing over half of a child’s support and therefore entitled to the dependency_exemption if as pertains to this case a the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 the two other situations in which petitioner could have claimed the exemption are not applicable to this case with respect to the provisions of sec_152 and the pertinent portion of sec_152 described above in order for the noncustodial spouse to claim the dependency_exemption deduction it is specifically required that the custodial_parent sign a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent pursuant to this statutory provision temporary regulations were promulgated that provide the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires the name of the children for which exemption claims were released years for which the claims were released signature of the custodial_parent social_security_number of the custodial_parent date of signature and name and social_security_number of the parent claiming the exemption petitioner argued at trial that the documentation he attached to his income_tax return conformed to the substance of form_8332 the court disagrees there is no statement from the former spouse as to the year or years in which the dependency_exemption is released nor does the information submitted with petitioner’s income_tax return include the social_security_number of his former spouse and most importantly there is no signed statement by the former spouse that she would not claim the dependency_exemption deduction in fact the parties at trial 3the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 acknowledged that petitioner’s former spouse had claimed the child as a dependent on her income_tax return for although petitioner’s divorce decree provides that he is entitled to the dependency_exemption deduction for the child state courts by their decisions cannot determine issues of federal tax law 327_us_280 783_f2d_966 10th cir nieto v commissioner tcmemo_1992_296 thus the court concludes that pursuant to sec_152 petitioner is not entitled to claim his child as a dependent for his recourse if any lies in the state court for enforcement of the divorce decree reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
